Gaynor, J.
(dissenting):
The plaintiff’s testimony is that he was coming into Washington street near the Brooklyn Bridge entrance on the leftliand side as you go to the bridge. The place was congested with cars and wagons, as it always is at that hour. As he came to the first car track he was looking down it, i. e., toward the bridge, to sée if any car was coming up, for cars come up on the righthand side as you come up, and go down on the other. It is said that he did not look up the said up track; but as cars did not run down on that side, but on the other, it could not be ruled as matter' of law that he was *274guilty of contributory negligence in not looking. A car did come down on that track and struck the rear, of his coach as he was clearing it. It seems by other evidence that the track on which he was hit was a third track which was used in what are called the rush hours of the day for certain cars which did not cross the bridge to switch into, and run down on for a certain stretch ; but this fact is not conclusive against the plaintiff for he does not seem to have known it.
Woodwabd, J., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.